Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 6-16 & 18-20 are allowable. Claims 4-5 & 17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and Species II, as set forth in the Office action mailed on 12/16/2021, is hereby withdrawn and claims 4-5 & 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Samuel Lo on May 27, 2021.

The application has been amended as follows: 				
Listing of the Claims:

1. (Currently Amended) A transistor device comprising:						a substrate;											a buffer layer arranged over the substrate;							a source terminal, a drain terminal, and a gate terminal arranged over the buffer layer; wherein the gate terminal is arranged laterally between the source terminal and the drain terminal, wherein the source terminal and the drain terminal are arranged directly on the buffer layer;													a barrier layer arranged over the buffer layer, wherein the harrier layer is disposed laterally between the source terminal and the drain terminal and wherein the barrier layer comprises a recess laterally between the gate terminal and the drain terminal; and 		a gate dielectric layer arranged over the passivation layer, the gate dielectric layer overlapping vertically and horizontally with the passivation layer, wherein the gate dielectric layer and the passivation layer are made of different materials.

2. (Original) The transistor device of claim 1, wherein the part of the gate terminal is arranged over the recess of the barrier layer.

3. (Original) The transistor device of claim 1, wherein the recess extends partially through a thickness of the barrier layer.

4. (Rejoined) The transistor device of claim 1, wherein the recess extends fully through a thickness of the barrier layer.
5. (Rejoined) The transistor device of claim 4, further comprising a further barrier layer arranged to line a bottom surface of the recess.

6. (Original) The transistor device of claim 1, further comprising a metal layer arranged over the passivation layer; wherein at least a part of the metal layer overlaps vertically with the recess of the barrier layer.

7. (Previously Amended) The transistor device of claim 1, wherein the barrier layer comprises:	a first barrier portion;										a second barrier portion; and									a gap arranged laterally between the first barrier portion and the second barrier portion separating the first barrier portion and the second barren portion;				wherein the gate terminal extends partially into the gap of the barrier layer, such that the first barrier portion is arranged laterally between the source terminal and the gate terminal, and the second barrier portion is arranged laterally between the drain terminal and the gate terminal.

8. (Original) The transistor device of claim 7, wherein a thickness of the first barrier portion is substantially uniform; and wherein the recess is arranged within the second barrier portion.

9. (Original) The transistor device of claim 7, further comprising a gate dielectric layer arranged at least partially under the gate terminal, wherein the gate dielectric layer lines the gap of the barrier layer.
10. (Original) The transistor device of claim 9, wherein the recess of the barrier layer extends laterally from the gate dielectric layer in a direction towards the drain terminal.

11. (Original) The transistor device of claim 9, further comprising a metal layer arranged between the gate dielectric layer and the gate terminal.

12. (Original) The transistor device of claim 11, wherein at least a part of the metal layer overlaps vertically with the recess of the barrier layer.

13. (Original) The transistor device of claim 12, wherein the metal layer further extends into the gap of the barrier layer.

14. (Previously Amended) The transistor device of claim 7, wherein the passivation layer comprises a first passivation segment arranged over the first barrier portion, a second passivation segment arranged over the second barrier portion and a further gap arranged laterally between the first passivation segment and the second passivation segment and separating the first passivation segment and the second passivation segment.

15. (Original) The transistor device of claim 14, wherein the first barrier portion protrudes laterally beyond the first passivation segment in a direction towards the gate terminal.

16. (Original) The transistor device of claim 14, wherein the second passivation segment comprises a recess overlapping vertically with the recess of the barrier layer.

17. (Rejoined) The transistor device of claim 14, wherein the second passivation segment comprises a planar surface facing away from the barrier layer and partially overlapping vertically with the recess of the barrier layer.

18. (Original) The transistor device of claim 1, wherein the transistor device is a high electron mobility transistor device.

19. (Currently Amended) A method of forming a transistor device, the method comprising:	providing a substrate;									forming a buffer layer over the substrate;							forming a source terminal, a drain terminal, and a barrier layer directly on the buffer layer, wherein the barrier layer comprises a recess; wherein the barrier layer is disposed laterally between the source terminal and the dram terminal;						forming a passivation layer over the barrier layer, wherein the passivation layer extends into the recess of the barrier layer overlapping vertically and horizontally with the barrier layer; and 					forming a gate dielectric layer arranged over the passivation layer, the gate dielectric layer overlapping vertically and horizontally with the passivation layer, wherein the gate dielectric layer and the passivation layer are made of different materials.

20. (Original) The method of claim 19, wherein forming the barrier layer over the buffer layer and the passivation layer over the barrier layer comprises:					forming a layer of barrier material over the buffer layer;				forming a first trench within the layer of barrier material;				forming a layer of passivation material over the layer of barrier material, wherein the layer of passivation material comprises a second trench narrower than the first trench; and	forming the barrier layer and the passivation layer from the layer of barrier material and the layer of passivation material, respectively.

Allowable Subject Matter
Claims 1-20 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a transistor device comprising: a substrate; a buffer layer arranged over the substrate; a source terminal, a drain terminal, and a gate terminal arranged over the buffer layer; wherein the gate terminal is arranged laterally between the source terminal and the drain terminal, wherein the source terminal and the drain terminal are arranged directly on the buffer layer; a barrier layer arranged over the buffer layer, wherein the harrier layer is disposed laterally between the source terminal and the drain terminal and wherein the barrier layer comprises a recess laterally between the gate terminal and the drain terminal; a passivation layer arranged over the barrier layer, wherein a part of the gate terminal is arranged over the passivation layer, and wherein the passivation layer extends into the recess of the barrier layer overlapping vertically and horizontally with the barrier laver; and a gate dielectric layer arranged over the passivation layer, the gate dielectric layer overlapping vertically and horizontally with the passivation layer, wherein the gate dielectric layer and the passivation layer are made of different materials.

The most relevant prior art reference due to Lee et al. (Pub. No.: US 2020/0219987 A1) substantially discloses a transistor device comprising: 							a substrate (Par. 0046, Fig. 6B – substrate 210); 							a buffer layer arranged over the substrate (Par. 0047, Fig. 6B - buffer layer 220); 			a source terminal, a drain terminal, and a gate terminal arranged over the buffer layer (Par. 0050, Fig. 6B  – source terminal 250, drain terminal 252, and gate terminal 254); wherein the gate terminal is arranged laterally between the source terminal and the drain terminal (Fig. 6B); 													a barrier layer arranged over the buffer layer (Par. 0048, Fig. 6B – barrier layer 240); wherein the barrier layer comprises a recess laterally between the gate terminal and the drain terminal (Par. 0075, Fig. 6B – recess 242-2 (/242-3)); and 							a passivation layer arranged over the barrier layer, wherein a part of the gate terminal is arranged over the passivation layer (Par. 0060 & 0075; Fig. 6B – passivation layer 264; gate terminal 254); and wherein the passivation layer extends into the recess of the barrier layer overlapping vertically and horizontally with the barrier laver (Fig. 3B).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-18: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 19: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of forming a transistor device, the method comprising: providing a substrate; forming a buffer layer over the substrate; forming a source terminal, a drain terminal, and a barrier layer directly on the buffer layer, wherein the barrier layer comprises a recess; wherein the barrier layer is disposed laterally between the source terminal and the dram terminal; forming a passivation layer over the barrier layer, wherein the passivation layer extends into the recess of the barrier layer overlapping vertically and horizontally with the barrier layer; forming a gate terminal over the buffer layer, wherein the gate terminal is arranged laterally between the source terminal and the drain terminal, wherein a part of the gate terminal is arranged over the passivation layer, and wherein the recess of the barrier layer is arranged laterally between the gate terminal and the drain terminal; and forming a gate dielectric layer arranged over the passivation layer, the gate dielectric layer overlapping vertically and horizontally with the passivation layer, wherein the gate dielectric layer and the passivation layer are made of different materials.

The most relevant prior art reference due to Lee et al. (Pub. No.: US 2020/0219987 A1) substantially discloses a method of forming a transistor device, the method comprising:			providing a substrate (Par. 0046, Fig. 6B – substrate 210);				forming a buffer layer over the substrate (Par. 0047, Fig. 6B - buffer layer 220);		forming a source terminal, a drain terminal, and a barrier layer over the buffer layer, wherein the barrier layer comprises a recess (Par. 0050, 0062 & 0075, Fig. 3B  – source terminal 250, drain terminal 252, and gate terminal 254, recess 242-2 (/242-3));					forming a passivation layer over the barrier layer, wherein the passivation layer extends into the recess of the barrier layer overlapping vertically and horizontally with the barrier layer (Par. 0075; Fig. 6B – passivation layer 264); and							forming a gate terminal over the buffer layer, wherein the gate terminal is arranged laterally between the source terminal and the drain terminal, wherein a part of the gate terminal is arranged over the passivation layer, and wherein the recess of the barrier layer is arranged laterally between the gate terminal and the drain terminal (Par. 0050 & 0075, Fig. 6B  – gate terminal 254).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 19 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 19 is deemed patentable over the prior arts.

Regarding Claim 20: this claim is allowed because of their dependency status from claim 19.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/31/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812